DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 4 recites I “the one area”. It lacks antecedent basis. Appropriate correction is required.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first display control unit” in claims 1 and 12, “a second display control unit” in claims 1, 10 and 12 and “a reception unit” in claim 2 and “a creation unit” in claims 2 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.	Claims 2, 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. These claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions. There is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed functions. Examiner has looked para 0116 and figs 8 and 9 of the specification. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:




Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with written description requirement.  Claim recites “a creation unit…. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim 3 is rejected as incorporating the deficiencies of claims 11 upon which it depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 4-8, 11-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Anderson (U.S. Patent Application Publication 2015/0235402 hereinafter Anderson)
With regard to claims 1, 11, 12, Anderson teaches a non-transitory computer readable storage medium, a method and an information processing apparatus storing a program for causing an information processing apparatus to function as: 
a first display control unit configured to display an area a user can edit on a fingernail area in a finger image on a first screen that displays the finger image for each finger <fig 8C shows finger image of each finger and user can edit edit/customize nail wraps design para 0081-0083, see also para 0089 fig 15>; and 
a second display control unit configured to display a second screen that enlarges and displays the editable area in response to user instructions to designate a position outside the area in a specific finger image corresponding to the area of an editing target via the first screen <image can be resized fig 9 item 93 para 0082>33. 
With regard to claim 4, this claim depends upon claim 1, which is rejected above. In addition, Anderson teaches wherein 
on the first screen, the one area is displayed for each of the finger images <see fig 2A area for each finger>. 
With regard to claim 5, this claim depends upon claim 1, which is rejected above. In addition, Anderson teaches wherein 
on the second screen, the area of the editing target is displayed on the fingernail area in the finger image corresponding to the specific finger <specific finger can be edited para 0086>. 
With regard to claim 6, this claim depends upon claim 5, which is rejected above. In addition, Anderson teaches wherein 
on the second screen, the finger image corresponding to the specific finger is enlarged and displayed <finger area can be resized para 0082>. 
With regard to claim 7, this claim depends upon claim 5, which is rejected above. In addition, Anderson teaches wherein on the second screen, the area of the editing target is displayed so that the area is located at a center <fig 8C shows editing area at the center of the display>. 
With regard to claim 8, this claim depends upon claim 1, which is rejected above. In addition, Anderson teaches wherein 
the second screen has: 
a switch for switching between whether or not to display an image that is reflected in the editable area in accordance with a size of the editable area <the image of finger nails can be resized para 0082-0084>; and 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson in view of Gedamu (US Patent Application Publication 2020/0135310 A1 hereinafter Gedamu).
With regard to claim 2, this claim depends upon claim 1, which is rejected above. Anderson does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Gedamu teaches the storage medium, storing a program for causing the information processing apparatus to further function as: 
a reception unit configured to receive captured image data transmitted from a printer <figs 2, 3 para 0053 fingers can be scanned and image is processed>; and 
a creation unit configured to create the first screen by dividing the captured image for each of the fingers <fig 6 item 208 shows each finger is shown separately para 0069>. 
 it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Anderson, Gedamu before him/her before the effective filing date of the claimed invention, to modify the teachings of Anderson to include the teachings of Gedamu, in order to obtain limitations taught by Gedamu.  One would have been motivated to make such a combination because it provides an efficient way to customize design art for user’s nails.
With regard to claim 3, this claim depends upon claim 2, which is rejected above. In addition, Gedamu teaches wherein 
the creation unit divides the captured image based on a distance between printable areas <fig 6 space is optimized for printing area para 0069>.
 With regard to claim 10, this claim depends upon claim 1, which is rejected above. Anderson does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Gedamu teaches the storage medium, storing a program for causing a printer to print a printing-target image on a fingernail based on a position and a size of an edited area in a case where the editable area displayed by the second display control unit is edited <images can be printed on user’s nails para 0052>. 
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Anderson, Gedamu before him/her before the effective filing date of the claimed invention, to modify the teachings of Anderson to include the teachings of Gedamu, in order to obtain limitations taught by .

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson in view of Natzke (US Patent Application Publication 2016/0260229 A1 hereinafter Natzke).
With regard to claim 9, this claim depends upon claim 5, which is rejected above. In addition, Anderson teaches wherein 
in editing for the editing-target area, movement of the area, rotation of the area, enlargement and reduction of the area, and 
In the same field of endeavor, Natzke teaches adjustment of transparency <fig 10 item 1020, transparency can be adjusted para 0056>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Anderson, Natzke before him/her before the effective filing date of the claimed invention, to modify the teachings of Anderson to include the teachings of Natzke, in order to obtain limitations taught by Natzke.  One would have been motivated to make such a combination because it provides convenience for a user to use apply various effects on the nail design. 

Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142